Preparations for the European Council meeting (17 June 2010) - Preparations for the G20 summit (26-27 June) (debate)
The next item is the joint debate on the following:
the statements by the Council and the Commission on preparations for the European Council meeting (17 June 2010), and
the statement by the Commission on preparations for the G20 summit (26-27 June 2010).
Mr President, I believe that the European Council meeting on 17 June could be one of the most important in recent EU history.
It is a European Council meeting that is the culmination of a whole series of actions and measures adopted by the European Union in recent months to combat the economic crisis. These have not only been measures to combat the crisis in an immediate way with what we might call defensive measures against the most damaging effects of the crisis on the European public and private economies and on the financial system. They have also been measures that look further towards the medium and long term in order to bring us out of the crisis so that Europe can consolidate its economic position and its position in the world and the European project as a whole can therefore be strengthened, as it has been deeply affected by this crisis. Consequently, we are talking about an issue that affects the European project and not just a specific economic situation.
So, in recent months, the European Union has been adopting measures. Firstly, in order to combat the economic recession and the collapse of the financial system, it has been preparing an economic strategy for the future to bring us out of the crisis. At the same time, it has been suggesting to the Member States that there is a need for sustainable taxation and fiscal consolidation for the future. I believe that this whole series of EU measures and actions in recent months will take on a structured form at this European Council meeting on 17 June. It is a one-day meeting that is very dense in content, and the essential element will undoubtedly be the prospect of emerging from the crisis and strengthening the European Union.
For this European Council meeting, these two aspects - on the one hand, the immediate measures to protect the stability of the euro area essentially and also of some European countries, for example, the aid to Greece; on the other, there is the reflection regarding Europe's economic future and the European economic strategy for the future - which, at times, have been operating separately, have come together and definitively taken on a single form. What the European Council is proposing is an economic strategy for the next decade in Europe, combining absolutely essential fiscal consolidation and a strategy for growth and the creation of high-quality employment.
All of this is part of a strategy to come out of the crisis, which therefore has a more short-term dimension, but also a medium- and long-term dimension.
The Council's strategic approach to exiting the crisis essentially has four aspects. All of them are absolutely essential in order for the European Union and its project to emerge strongly from the crisis, and be consolidated and strengthened by combating this devastating crisis, the like of which, of course, none of us has ever seen, and which we could almost say has not been seen in the past century.
Firstly, the European Union is clearly proposing fiscal consolidation which, in turn, will involve budgetary discipline, so there are a whole series of austerity plans in place which have been adopted by a very high percentage of European countries. These plans are also being aided by the financial stability measures implemented by the European Central Bank, which is part of the first essential element of this economic strategy to bring the European Union out of the crisis.
In this case, there is a European Commission position, and the Commission has considered the different scenarios. It is talking to each of the Member States - for example, it was doing so recently: only yesterday - about the European Union's monitoring of the adjustment plans of the different Member States and the procedures that a large majority of Member States have in place in relation to the Stability and Growth Pact: excessive deficit procedures.
We have therefore clearly established in the Council's conclusions the need for fiscal consolidation among the EU Member States and, consequently, for a fiscal sustainability strategy which, as a whole, generally goes as far as 2013. That is when the objectives laid down in the Treaty of Maastricht will have to be achieved.
At the same time, the second major aspect of the strategy is what we could describe as measures to prevent future financial crises. We know that this crisis was triggered by a financial crisis, which originally arose in the United States and showed that there was insufficient regulation of the financial markets in the United States or the European Union.
There has therefore been a concern in the Union from the start to move towards genuine regulation of the financial markets and supervision by European authorities of the functioning of financial services. This is what is expressed in various regulations that were put forward by the Commission, including during the presidency preceding the Spanish Presidency, which are currently being negotiated in this House between the Council and Parliament.
I would like to take this opportunity - as I have on several occasions - to ask Parliament on behalf of the Council to adopt a constructive approach and attitude, which it does have. This will mean that a final agreement can be achieved sooner rather than later on this financial supervision package, which is absolutely essential and would send a very clear message to the public and to the markets in the European Union at this time.
In conjunction with all of the above, there is a very important debate to be held in the Council and at the G20 meeting in Toronto: the debate on taxes on the financial system. There is the bank levy, which will be the subject of the debate, and there is also a plan for the G20 meeting in Toronto, which will be mentioned later, and even a debate on a tax on international financial transactions. All of this is part of what I call the preventive measures for the financial system: the system for financial regulation by the European Union.
There is a third dimension to this whole strategy, which is important: sustainable growth and the creation of high-quality employment. It is what we have called the Europe 2020 strategy, which is based on a very important communication from the Commission that has already been examined by the Council on several occasions, culminating in its adoption this week. In the strategy, the Council proposes that the European Union should implement all the tools at its disposal for the purpose of this growth strategy. These tools include the internal market, based on an important report produced by Mr Monti for President Barroso at his request. In short, it is about achieving something that has, to some extent, been lost in recent times in the EU: competitiveness. The 2020 strategy aims to solve the EU's competitiveness problem, and sets a few goals to that end. I hope that the five headline targets, including education and combating poverty, will be definitively quantified at this European Council meeting.
Now, the strategy has to be put into practice by each of the Member States.
Finally, the fourth fundamental element of this economic strategy that the Council is going to firmly establish as a major political and economic strategy for the next few years is what is known as the economic governance of the Union. This is a fundamental element. Governance is the specific focus of the work of the task force chaired by Mr Van Rompuy. Economic governance is also the focus of specific proposals on the subject from the Commission presented on 12 May by Commissioner Rehn, who is here today. These proposals have a fundamental objective, which is the coordination of economic policies throughout the European Union.
All of these fundamental aspects, culminating in the economic governance of the Union, represent an historic and, in our view, vital step that the Council must ratify and consolidate. It is, of course, a definite step towards economic union: not only monetary union but genuine economic union. We left the monetary union on its own years ago, but there was never really an economic union, and that is what we are talking about establishing: a real European economic union.
In addition to this vital objective, as you know, the European Council is also going to discuss other matters. For example, it is going to discuss the unitary EU approach and Europe's position in relation to the G20 in Toronto, which will be the subject of a debate later this morning here in this House. It will also discuss other issues that will be the subjects of debates in the European Council that will surely be much shorter but no less important, such as the Millennium Development Goals.
For the first time, development cooperation issues will go to a European Council meeting. This has never happened before in the history of the EU. The Council will discuss the issue of combating climate change, with a view to the Cancún conference, during this intermediary transitional period prior to the conference; it will also discuss the issue of Iran, based on a draft declaration prepared by the Foreign Affairs Council held on Monday in Luxembourg; and it will also note the progress achieved in the application of the European Pact on Immigration and Asylum.
I would also like to say that at this European Council meeting, the start of the negotiations concerning Iceland's accession to the EU will be discussed. It will also discuss the prospect of Estonia joining the euro area, and a decision will be adopted on convening the intergovernmental conference that will adopt the draft amendment to Protocol 36 to the treaty on increasing the number of Members of the European Parliament in what remains of this parliamentary term.
(Applause)
President of the Commission. - Mr President, first of all, a word of thanks to the Spanish Presidency. The Spanish Presidency has accomplished a very difficult task at an exceptional moment in the European Union. I think it is fair to recognise their commitment and their European conviction in times of crisis. Through Minister López Garrido, I want to convey to the Spanish Government my sincere thanks for all the relevant contributions he has been making, especially during this six months, for our common European project.
Ahead of tomorrow's European Council, I would like to draw some lessons from the past few months and set out the direction that I believe the European Union needs to take.
In the last few months, we have taken decisions which would have been difficult to imagine just a few months ago. We succeeded in reinventing our economic response to meet urgent needs in a way that respects our most cherished principles: solidarity and responsibility. So we were able to bring support to our fellow Europeans in Greece, in the framework of a mechanism that contains the necessary rules and obligations. It took some time but the system is now in place. Both the system itself, and the European Union, have proved equal to the task. Moreover, we are also succeeding in designing a crisis response for the euro. This was a major effort, accomplished in a very short time and unmatched anywhere in the world. With this European mechanism and this European facility that together amount to EUR 500 billion, supplemented by EUR 250 billion from the IMF, we have ensured that we can face any further difficulty, should such a difficulty arise.
This was uncharted territory, but the European Union has been doing what is necessary to address the risks to financial stability. And, although those who like to speak loudly about Europe's problems are reluctant to admit it, this is the reality: when action is needed, provided the political will of the Member States is there, we are able to take up the challenge.
Moreover, we have not stopped at short-term stabilisation. We have embarked on a far-reaching exercise of fiscal consolidation and modernisation of our budgetary and economic surveillance. I hope the European Council will give backing to the Commission's proposals to strengthen fiscal discipline and macro-economic surveillance which, in the meantime, have been constructively discussed in the task force led by President Van Rompuy.
We have started to deliver on our Europe 2020 strategy for growth and jobs. In other words, we are adding dynamism to the economy, for instance, through the digital agenda, in addition to the stabilisation and consolidation efforts. We are striving to avoid a decade of debt and build a generation of growth.
In fact, the potential growth of the European Union has been severely affected by the last financial crisis, so the most important priority now is growth. Growth is the answer, but not any kind of growth. We need intelligent, sustainable and inclusive growth. I want to underline this last point - inclusive growth, because I think it would not be fair that the most vulnerable in our societies, those who were not the cause of this crisis, will be those who have to pay much more during this crisis. For this growth to happen, we need fiscal consolidation and structural reform.
It is obvious that, without serious efforts in these areas, confidence will not come back and without confidence, we cannot have growth. So, in fact, we now have the opportunity to go further in our economic policy efforts. We have to advance on several fronts at once and this is a most important lesson to come out of this crisis. In fact, faced with the problem with monetary union, the result should not be going back on our monetary union, but should be going further in economic union. This is the important point. We need a real effort for an economic union in Europe. That is why there is a holistic approach combining several instruments: of course, fiscal consolidation and structural reform, but also sectoral reform for growth. That is why the Europe 2020 strategy places at its heart the elements of growth - intelligent, sustainable and inclusive growth.
But this is not the whole programme. The programme is about growth but also in terms of structural reforms, financial reform and the new economic governance for Europe. Yesterday, during the Question Hour, I had the opportunity to discuss this issue of economic governance. I will not go into detail now but I want to say that we are committed to using this opportunity to reinforce economic governance at European level.
Tomorrow's European Council should signal to people that we have a new perspective for growth with the Europe 2020 strategy. But I believe that agreeing the strategy, including the targets - and I am happy that now, a consensus appears to have been built around the targets, including the targets of achieving a greater degree of social inclusion - is, relatively, the easier part. Where we really need to invest and work together is on the delivery, year after year. The Commission will play its full role, using all the possibilities offered by the Lisbon Treaty, and I look forward to discussing this in more detail with the European Parliament.
People also need to see that financial markets are actually being repaired and that promises are kept. We need agreement on financial supervision before the summer to back up our intentions with action, and we need a clear signal from the European Council that the Commission's forthcoming proposals on financial market regulation will be adopted by the end of 2011. It is important not to lose momentum on financial reform.
We must also show that the crisis has not dimmed our commitment to the Millennium Development Goals or our determination to lead on climate change. This Parliament has given the Commission full support for an ambitious European approach. Europe played a key role in shaping the global response to the crisis. It was the EU that pushed for the G20 to become the global forum for economic recovery.
Now we need the summit in Toronto to reinforce the message that the G20 remains committed. That does not mean that we all face the same challenges or must respond in the same way, but what we all know is that none of those problems can be effectively tackled at home without a collective response at international level.
I have explained in my letter to the European Council what should be the three key areas in Toronto.
First, to agree common principles for exit strategies in terms of fiscal consolidation. We have already done this at European level, but a global approach would help the many economies around the world facing the same challenge.
Second, the world needs to be working on developing new sources for growth, as we are advocating internally. All the major economies need to play their part to achieve the agreed objectives of strong, balanced, sustainable growth. Coordination at global level is critical for optimising growth prospects. We need both the supply and demand side, worldwide, to spur productivity and unleash the potential for growth. A strong message here would be a big boost to confidence globally, namely I think we should keep in mind that trade can be - and should be - one of the elements to spur new sources of growth.
We also need to drive forward the global agenda for financial reform and repair. 2010 is the crucial year for implementing what the G20 has already agreed, and for keeping the momentum for further reforms. This means improving both the quantity and quality of bank capital and discouraging excessive leverage, improving supervisory and crisis management processes, ensuring convergent international accounting standards, and increasing the transparency of derivative markets.
We cannot be seen to be stepping back from reforms or from ensuring that the financial sector and those who work in it are playing their full part in these efforts. This is why I will continue to call for a common framework for a bank levy at global level. It is only fair that the financial sector, where irresponsible behaviour triggered this crisis, makes a contribution to solving the crisis. As I have said before, I am personally convinced that we will also need to work on a financial transaction tax or a financial activities tax.
The situation is serious and, in fact, extremely challenging. Wages are being cut. Unemployment remains very high. The pressure on people, especially the most vulnerable, is intense. At the European Council and the G20 summit, we must show that Europe is part of the solution.
We are facing a very difficult moment - in fact, one of the most difficult moments in recent history - but, by tackling these difficulties, we are laying the foundations for a better future. Once again, we can see that a crisis can accelerate decision making when it crystallises political will. Solutions that seemed out of reach only a few years or even months ago are now possible.
As the history of European construction reminds us, it is usually in times of crisis like this that we can make progress in the European project. The reality is that Member States are now ready to accept some proposals that some years ago, or even some months ago, were simply not acceptable, and I can give you a lot of concrete examples. So, if we keep our commitment to give the facts to our citizens, to work with our Member States and to explain that we need Europe more than ever, I think this crisis can be a platform for a common European response and for a stronger Europe.
Of course, the game is not over. It is an extremely delicate moment, and that is why I would like to thank Parliament for its steadfast support for the strengthening of the Community method at this point in time. I would like especially to thank the most important political forces in Parliament that stood up and said that, more than ever, we need a European approach and the reinforcement of the Community method. We sometimes have the reflex to look for new institutions and structures when a problem emerges, but the reality is the Community method has stood the test of time because it is more adaptable than some might think.
I believe that Europeans want us to concentrate on substance. They do not want more divisive discussions about institutions or processes. They want results. This is also what the rest of the world is expecting from us. In fact, we are at a specific moment in time where Europeans, the markets and the global community are asking Europe to be better coordinated and better organised to achieve greater levels of convergence and coherence. This is why I think we need to work through the institutions that we have and use them to their full potential. This House has repeatedly emphasised the central role of the Commission. Yes, the Commission, in the areas in which the treaties give it the competence, is indeed the economic government of Europe. The Commission, which is fully accountable to the European Parliament, exercises this role in cooperation with the European Council and the Council of Ministers, in respect of their competences.
This is not only about European Union competences. We also need a better coordination on issues under national competence. It is in such a spirit of cooperation that we can help the Member States to chart the way forward. Let me be clear: this is not about a Brussels power grab. This is not a new round in the debate over the division of powers. Today's task is to add value - European value - through the vigorous, responsible and complementary exercise of our respective roles. The European Union will do it in full respect of the Community method and reinforcing a European response. You can count on the Commission to fully assume its responsibilities. We are doing our job. We count on the decisive input and support of Parliament.
(Applause)
Mr President, Mr López Garrido, Mr Barroso, ladies and gentlemen, people often speak of a global crisis, but the emerging markets, with an average growth of almost 10% over a number of years, are not in crisis - and good for them. In fact, they are experiencing rapid growth.
With 3% growth this year, even the United States, which - let us not forget - caused the crisis in confidence in the markets sparked off by the bankruptcy of Lehman Brothers, and which was the result of excessive deregulation, is on the road back to growth.
In these conditions, we need to call a spade a spade and to speak of a European crisis rather than a global crisis. This weekend's European Council must provide short- and long-term answers to the question of how we can remedy this crisis. Short-term answers involve reducing budget deficits - this is going well, and I congratulate the countries that have already done it - and also greater coordination between the Member States as regards budgetary, fiscal and social matters.
Long-term answers involve massive investments in priority sectors, namely education, training, research and innovation, and the 2020 strategy, which will be voted on by this Parliament and, I hope, ratified by the Council. I hope that this time, there will be financial coordination here, because a crisis - however negative it may be, especially for those Europeans who are fearing for their savings accounts or their jobs, and who we must reassure at any cost - can and must provide an opportunity for reconsidering the habits, behaviour and automatic reflexes that we have inherited from a time when we believed that anything was possible, regardless of the price.
Alarm bells are ringing for Europe, and everyone knows that the sound of an alarm is not always pleasant. If the Heads of State or Government, more concerned with preserving their popularity ratings than serving the general interest, are content to come out with piecemeal measures or announcements made for effect, this will have as much effect as switching off an alarm at the first ring without getting up. If, on the other hand, our leaders really take the measure of the problem and listen to the appeal by the European Parliament, the Commission and the President of the European Council to act in a cooperative and large-scale manner, we will give the 500 million European citizens new confidence in their future.
I hope that they will work in this spirit this afternoon or tomorrow, because what we are dealing with here is a crisis of confidence, the undermining of confidence by the markets - partly correctly, as we have lived beyond our means for too long, but partly incorrectly and in an irresponsibly febrile manner.
My group would ask the Member States, and their executives and parliaments, to understand that subjecting their budgets to debate prior to adopting them is a sign of European solidarity and not a crime against sovereignty. Similarly, if we have a debate among the 27 before deciding individually on the social measures we take - working hours, age of retirement - or the fiscal policy instruments we implement, this does not undermine the independence of the Member States. We cannot ask for solidarity when things are going badly - something which we are no longer able to do anyway - while refusing even to have a dialogue among ourselves on our respective public finances.
If this crisis is to teach us anything, it should be that. In summary, then: we need less of an intergovernmental approach and more of a Community approach. We are repeating this here, President-in-Office of the Council, as we believe we are talking to deaf people. We must have more of a Community approach, and we will come out of the crisis together. We also need to have less of a national and more of a European approach, and we will have more of a collective vision. This does not mean that Strasbourg or Brussels will decide everything. It quite simply means that our Member States will finally be able to make use of the European policies and reactive measures necessary to make the euro a stronger, healthier and also a more stable currency.
Ladies and gentlemen, the European project is coming to a moment of truth which requires clear answers to two simple questions. What do we actually want to do jointly? We must make a serious decision on this and do it jointly. What financial resources do we want to invest in this project, and do we want to waste these resources by everyone spending them in their own areas, or do we want to mutualise them to ensure a better result at a lower cost to the taxpayer?
The Group of the European People's Party (Christian Democrats) is waiting to see if the European Council has the courage to answer these two questions frankly.
(Applause)
Mr President, ladies and gentlemen, the men and women who are meeting today and tomorrow in Brussels bear a huge responsibility, because Europe is now standing at a crossroads. The speculators in the international financial centres who have put their money on the failure of the euro want to win their bets. These people are completely immoral and they are not currently subject to any regulations. This is why it is high time for us to draw up regulations and put them in place. However, it will still be the case that the speculators have no moral standards.
We live in an era in which politics is controlled by people with a complete lack of morals and whose only aim is to maximise profits, regardless of the cost. We must make sure that these people lose the battle. One approach which will help to ensure that they lose and that we win is to clamp down on the current tendency for renationalisation in Europe. I am standing up in defence of the Community method, because I know that if we have a single currency, we cannot allow ourselves the luxury of 17 different national economic policies, 17 different planning strategies and 17 different investment decisions. In a single currency area, what we need is an increasingly coordinated, in-depth, common economic policy. We cannot achieve this through the nation state. Instead, we need EU regulations in Europe. We have an institution which can do this and that is the Commission. Mr Barroso, the resolution that we are adopting today and the support that you received from the four group chairs yesterday represent a major vote of confidence in you. However, I am also expecting you to act as a strong, combative Commission President and to tell these people to put a stop to renationalisation.
We have a second task ahead of us. We must put in place a set of values as a response to the people with no morals. This is not about the maximised value of money, but about the values of solidarity, community and protection for those who cannot defend themselves. What sort of people run these rating agencies? I would like to take Spain, which currently holds the Presidency, as an example. Those same rating agencies which forced Spain to adopt an austerity package and told the country it had to save, save, save and then save some more to ensure that its ratings went up are now saying, at the very moment when Spain is putting in place its painful austerity budget, that growth levels are not adequate, because not enough money is being invested. As Spain has no growth strategy, the agencies are lowering its rating. This is a game! These are just the same immoral people who have placed their bets and who are gambling with the fate of entire countries.
(Applause)
We must put a stop to their game. Therefore, I am quite surprised, Mr Barroso, that you are holding back on banning naked short selling, for example. It is time that you took some action. Put a proposal on the table and you will receive majority support.
I want to explain to you why I also believe, together with fellow Members whose opinions I do not always share, that it is important to defend the Community method. The Community method is not a technique. It is a political vision. The Community method is a message. It is a message that whenever the nation state can no longer act alone, the community of states and peoples must step into the breach, in order to defend the interests of the individuals who live in these states and who make up these peoples more effectively than the nation state is able to. This Community method, which is now more than 50 years old, is responsible for the period of greatest prosperity and security and the longest period of peace in the history of Europe. However, there are still people in Europe who want to question not the post-Second World War order, but the post-First World War order. Does anyone really believe that the people who are advocating similar conflicts, who are once again making territorial claims - and there are people like this in Europe, some of them are even members of the national parliaments - would not be ready to use force without the integrative power of Europe? They would be turning the peoples of Europe against each another again if they could.
The Community method is not just a socio-political project. It is a means of maintaining peace on this continent. This is why we need it and this is why I am defending it. Social security and peace go hand in hand. There would be no peace without social security and peace is the best way of guaranteeing social security between the peoples of Europe in the long term.
(Applause)
Mr President, it seems to me that today's debate is the umpteenth on the preparation of the Council and on economic governance. We must be honest with each other. There is unanimity here, as we showed yesterday with the introduction of two resolutions: one on how economic governance should be carried out, and one on how the 2020 strategy should be implemented and how to act according to the Community method.
There is a consensus here, but if we are honest, this is not currently the point of view of the Council and the Member States. The Council's conclusions will again be disappointing when we compare them with what is really needed and with the resolutions on which we have voted.
That is where the problem lies today. Here in this Chamber, and I think among the European people as well, there is a desire to create a common policy for coming out of this crisis and for carrying out economic governance, but we do not find this kind of political will within the Council and among the Member States. The reality is that there is a gulf between what we say and what people within the Council think. Such is the reality today. Mr Daul spoke of deaf people - those are not my words - the deaf people in the Council. How will they finally come to understand that, in order to come out of this crisis, we have to change our way of working?
Look at the current proposals for Europe 2020, for example. What do we have here? A continuation of the open method of coordination. This did not work for 10 years, and we are simply going to continue with the same thing: economic governance. What we are talking about is not economic governance by the Commission or the Community method; rather, it will be the Heads of State or Government who meet four times a year to govern the European economy. This is impossible. This must be done by a European Union body; it must be done by the Commissioners. It cannot be the Heads of State or Government who meet four times a year, saying that now they will manage Europe economically in this globalised world.
We therefore have to ask, Mr President, what we must do. First, there are some things that you can do. You will be present at the start of the Council, and I hope that you will repeat the two resolutions that Parliament will be adopting, I hope, almost unanimously.
Second, we must see in what ways we can increase pressure on the Council. A large number of topics are blocked at the moment. On financial supervision, there is an enormous contradiction between the approach of Parliament and that of the Council, which does not want to hear what Parliament says. On the External Action Service, a subject I will not go into here, it is exactly the same. On the broad economic policy guidelines, the BEPGs, it is exactly the same.
President-in-Office of the Council, a large number of subjects are currently blocked because of a problem between Parliament, which wants to continue applying the Community method, and the Council, which does not want to go in this direction. At the moment, your task is to open up discussions here. I am expecting this European Council to arrive at different conclusions from the conventional ones - the four or five pages - which have been prepared.
For the first time, I want to hear that the Council is prepared to give the Commission the power to go ahead with real economic governance. I do not want to hear discussion over whether it should be with 16 or with 27. It must, of course, be with 27 and also with 16. Furthermore, with 16, it will be different than with 27, because we have a monetary union, and this monetary union also requires an economic union which we have not created and which we will not create if there are Member States which continue to monopolise this governance. This is the Commission's role.
The moment has now come, with this crisis affecting Greece and the euro, to understand this and to take a decision on this. We must transfer some of the sovereignty of the Member States to the Commission and to the European authorities. This is the decision that we are expecting from you, the Council, in the coming days.
(Applause)
Mr President, ladies and gentlemen, the four groups were really doing the right thing by supporting the Community method. We needed to do this, because the politicking and manoeuvring between the various states over the last few weeks and months have had the effect of repeatedly counteracting the rescue measures. Our decision has not achieved the desired results because the European Union is constantly focusing too heavily on individual interests rather than the common good.
However, I do not share Mr Verhofstadt's opinion that it is now simply a question of the European Parliament loudly stating its political will in order to determine how we achieve economic governance. I believe that Mr Juncker took a very honest approach with the group chairs last week in explaining where he believes the limits of the existing treaties to lie. Anyone who does not now speak out loudly and clearly in favour of amending the treaties cannot say that the Commission is and will be the economic government of Europe.
So, Mr Verhofstadt, let us be honest with ourselves. We know what we want. How can we achieve it? The Commission must play a central role in cooperating with the European Parliament and with the Economic and Financial Affairs Council (Ecofin). As Mr Juncker has said, we must make the best possible use of the treaties and the opportunities that they present to promote the Community method. In my opinion, Ecofin should be working on the basis of the models set up by the European Commission. This can only function effectively because Europe now needs to focus on the procedure.
How can we guarantee democratic legitimacy? Mr Barroso, irrespective of how much advance praise we are now giving you and of how much confidence we currently have in you, we must work together on this question of democratic legitimacy, the inclusion of the European Parliament and the inclusion of the national parliaments. The petty dispute about the framework agreement, which has been driving me mad here week after week, makes it clear to me that you are not open to this at all. However, if we are to accept responsibility for the billions being spent on the rescue packages alone, we need democratic legitimacy for our actions at a European level.
(Applause)
If you want to continue making policy in darkened rooms, you are doomed to fail.
I would like to talk about a subject which I believe to be one of the most important in this area. If the European economic government starts to meet independently and draws up its own agenda - because, until now, the agenda and the rhythm of events have been determined by the news from the stock markets or the rating agencies - one of the major topics will be whether the route of iron austerity which has been taken almost everywhere in Europe is the only method of dealing with Europe's deficit problems. I am of the opinion that if all of us - states, citizens and companies - focus solely on saving, as a result of the uncertainty caused by the crisis, we will almost definitely be setting out on the road to recession, and I would not like to be held responsible for this. Countries like Germany, which are now in a better position because of the euro and the European Union, also need to explain how the growth part of the pact will function and what subsidy programmes we need in order to achieve what we have described in the Europe 2020 strategy.
Ladies and gentlemen, we have a difficult road ahead of us. The treaties are not giving us everything we want. However, if we continue to allow the rich to get richer and the poor to get poorer, even in the midst of the crisis, as the Organisation for Economic Cooperation and Development last week indicated was the case, then I believe that we will see the terrifying scenarios that Mr Schulz has described in his speech.
(Applause)
on behalf of the ECR Group. - Mr President, there is an old story: a man is lost trying to find a railway station. He goes up to someone in the street and says, 'Where is the station?' To which the person replies, 'The route is difficult, the journey is long, so I would not start from here if I were you'.
In all these lengthy discussions about how to avoid a future euro crisis, we are diverting vital energy from the task at hand about how to get out of a current crisis. All this talk about European economic governance, new rules and regulations and further sanctions misses the rather simple and fundamental point: what about now? We have to start from where we are, now. We want the euro to continue to be a success, especially for those who have chosen to be members, but this requires action today and not grand schemes for the future.
It is obviously true, as is now recognised on all sides of this House, that there were serious weaknesses in the design of the currency, but the flaws in its design have been matched by even more serious weaknesses in implementation, which may not be solved by just drawing up new rules. After all, there was insufficient will to enforce the rules that had been put in place in the first place. There was a failure by some Member States to fulfil the commitments that they had undertaken. Yet nothing can be more dangerous for the European Union than to believe that the solutions to our problems involve more regulation, further centralised control and greater burdens. We need to get back to the real concerns of our citizens, above all, how to rebuild Europe's fragile economy.
Our economic position has suffered three grievous blows in recent years. Firstly, even before the current crisis, we were actually growing more slowly than our major trading partners. We were becoming steadily less competitive in global markets, jobs were being exported and markets undercut. We may have felt prosperous but it was a tragic illusion based largely on money borrowed both by the public sector and private households. Secondly, when the crisis came, it rocked the Western world and caused instability, forcing governments to borrow even more, and thirdly, this excessive borrowing in a number of key members of the euro area brought it to the edge of disaster. Our Member States and our citizens are drenched in debt from which it will take years to recover and most of the difficult steps needed can only be taken by Member States themselves.
The European Union can help; that is why we must not let the Europe 2020 strategy be overshadowed by more grand debates about economic governance. We welcome, Mr Barroso, your work on that strategy. The centrepiece initiative of the Commission is still work in progress but it needs to have full support not to see the mistakes of the Lisbon Strategy being repeated. Avoiding the temptation to become distracted by theoretic debates about future economic governance. We must instead focus on the enormous programme of European reform which is needed to release the creative energy and talents of our people to develop their plans and businesses, which alone can deliver the long-term economic prosperity we seek in an increasingly competitive world.
(Applause)
Mr President, ladies and gentlemen, the criticism from our group is not directed at whether we need the newly created euro rescue package, but at how it will be implemented. As in 2009, it is once more all about rescuing the banks and the financial sector. Yet again, they will not be helping to pay the cost of averting imminent crises. The EU countries that are in difficulty are once more being ordered to make cuts in social security spending, in public investments, in public services and in salaries and pensions and to increase the pension age. The plan to tighten up the stability pact is pure sado-monetarism. Workers, pensioners and the unemployed are being asked to pay for the crisis which was caused by the failure of European economic policy and gambling on the financial markets.
However, this orgy of cuts will send demand on the internal market and tax revenues in Europe through the floor and, as a result, the recession will return. From our perspective, this policy is fundamentally wrong and will not lead to healthy public finances. We are hearing once again that structural reforms should bring about increased growth. More deregulation is to be introduced into the labour markets and the European internal market, while public services will be privatised by means of public-private partnerships. As a result, industrial relations will end up in an even more uncertain and precarious position. This will cause an increase in poverty and social exclusion in the very year when we are supposed to be combating these two phenomena.
This is what the Europe 2020 strategy is allegedly intended to fight against. Where will the investment in education, research, green jobs and combating poverty come from if all the Member States are adopting austerity programmes? To put it bluntly, the Europe 2020 strategy is not worth the paper which its very modest objectives are written on.
Our group supports the protest campaigns by trade unions and social movements against the catastrophic course taken by the European Union. We agree with the European Trade Union Confederation that an EU-wide tax on financial transactions, Eurobonds, green taxes and heavy taxation of high incomes, assets and inheritances will allow for investment in the environmental and social reconstruction of our industrial societies.
Firstly, Europe needs a European social and environmental programme of investment in the future to overcome the crisis. Secondly, it needs decisive measures to break the power of the financial markets and, thirdly, it needs European economic governance and more economic democracy in the interests of the workers. We must have a social Europe or there will soon be no common Europe left.
on behalf of the EFD Group. - Mr President, since I was last here, I have suffered some small ups and some rather dramatic downs, perhaps rather like the euro! The difference of course is that I am going to get better and looking at the faces in this Parliament today and hearing the tone of voice, I suspect that the euro's problems now may well be terminal!
The folly of your policies has already blighted the lives of tens of millions of people in Europe and it now threatens to blight hundreds of millions of people. This whole project was based, of course, on a lie, as Mr Van Rompuy has admitted. It is perfectly clear that, economically, it does not work - but, interestingly, politically it cannot work either.
Nobody ever gave consent for this project. There is clearly no such thing as a 'European identity', and why should the Germans work hard to pay for the Greeks? It simply is not going to work. Mr Barroso, the whole thing is headed in the wrong direction. Greece, Spain, Portugal - they do not fit inside this economic and monetary union, and what they actually need is help: help to break free from this economic prison of nations before we create something truly catastrophic.
Yet, what is on the table tomorrow is the proposal for yet more centralised power! The very people that have put Europe in the mess that it is in want more power for themselves. They want to compound these errors. If you go on down this route, you threaten not just the economies of southern Europe, but you threaten democracy and peace itself.
We are at a crossroads. We need to turn back. People need national control over their currencies and over their economies. This is not working!
(Applause)
(DE) Mr President, during this crisis, the less pleasant side of the European Union is sadly being revealed all too often. Taboos are being broken and EU treaties breached, while the European Central Bank is acting as a safety net for bankrupt states. At the same time, people are continuing to enthuse about egalitarianism and Europeanisation, despite the fact that the crisis has demonstrated that the differences in the strength of the European national economies and in the national economic mentalities unfortunately cannot simply be magicked away by taking a centralist approach.
For two years, the European Union has been staggering from one catastrophe to the next. First, there was the financial crisis, then the recession and now the explosion in budget deficits. Instead of controlling the speculators, who helped to cause the financial crisis and who have deprived ordinary people of their pension pots and jobs, and instead of finally laying to rest the misguided vision of neoliberalism, there are continuing calls for more centralism. In my opinion, we no more need an EU Council dictatorship than we do a new institution in the form of a European economic government which will cost us billions.
I believe it is a very disturbing development that tax policy, minimum wages and the pension age are to be laid down by the EU, which does not even have any control over its own budget. A bank levy, transaction tax, regulations for rating agencies and increased supervision of the financial markets - all of these measures are important, but they are being introduced far too late. This makes it even more essential for the EU to act now and, if necessary, independently. It seems increasingly as if the euro is on a suicide mission in currency policy terms. In order to tackle the problem at its roots, we need to look at the option of a core European hard monetary union.
(DE) Mr President, the summit at the end of this week is genuinely important and I am surprised that it is only lasting for one day. Given the large number of items on the agenda, it will not be possible to solve any of the problems. I would like to give my wholehearted support to Mr Barroso when he says that solidarity and responsibility are needed. However, Mr López Garrido, solidarity and responsibility also mean that Europe must not be allowed to fall back into intergovernmental cooperation which excludes the European Commission and the European Parliament.
Some of my fellow Members have referred to the Community method. We are calling on the Council in the strongest possible terms not to reverse the democratic progress that has been made over the last 30 years. We do not need a reorganisation of the euro area or separate secretariats, which some of the members of the Council are calling for. We have the Commission and the Commission is facing a challenge. If the Commission does its job, it will have our support for the regulation of the financial markets, the definition of long-term goals and the implementation of the Community method. Mr Schulz has been complaining about the lack of morality in the markets. I can only say that we should not shoot the messenger who brings the bad news. It is the responsibility of the Member States which suspended the Stability and Growth Pact five years ago. It is the responsibility of the Member States which have not followed the rules. Therefore, I would like to call for strict regulation of the financial markets. However, this should not divert us from continuing to take responsibility for our own actions.
Mr President, this week, the European Council will need to provide answers to the political, economic, environmental and social challenges we are facing at the moment, both now and over the next 10 years. We worry, however, that it will not. On immediate challenges, the Council seems likely to support the idea of accelerated fiscal consolidation and excessive tightening of the Stability and Growth Pact, as called for by Mrs Merkel and Mr Sarkozy. That will not reassure markets at a time when the US Administration is considering a new recovery plan to secure economic growth and job creation.
Europe does need to consolidate its finances, but not in a brutal and undemocratic way, a way which would undermine welfare systems, kill fragile growth and put several million more needlessly out of work. That is not what the people of Europe want, and we ask the European Council not to use this crisis to deconstruct systems of social protection or undermine our future competitiveness by cutting public spending in vital areas like research and education. There is a more socially just and economically intelligent way to bring finances under control which requires much closer cooperation between our nations within a framework of reformed economic governance and greater solidarity. But that is the only way if we do not want to make ordinary people, and especially the more vulnerable in society, pay for a crisis which they did not cause.
On longer-term challenges, the European Council should revisit the planned Europe 2020 strategy. Right now, it is incomplete, unambitious and lacks serious financial backing. There is basically no social dimension, nor an environmental one, except that some climate change elements are already agreed. Some priorities, such as research, will not be achieved because of accelerated fiscal consolidation. We are facing historic levels of unemployment, yet the strategy does not make explicit high-quality full employment as a core target; it must.
We hope that these calls will be heeded, Mr President, and that this week's European Council will not become just another missed opportunity.
Mr President, today we will be voting on two historic resolutions in this Chamber, one dealing with the necessity of strengthened economic governance and a second one which is needed to make the EU 2020 resolution more ambitious: a strategy for sustainable growth and jobs.
This is the first time the European Parliament has come together in a broad coalition to support ambitious proposals as put forward in the resolutions. The large majority is clear proof of the urgency of the situation and of the leadership that can be shown in this Parliament.
Firstly, the crisis has shown that the tightening of the rules is needed more than ever for joint economic governance of the Union. The blueprint for economic governance should be drawn up by the Commission and directed and conducted by the same institution, and the resolutions provide full support for the proposals from Olli Rehn. But I must ask you, Mr Barroso, to look further into the budgetary proposals, because we need them to support the EU 2020 resolutions and the growth and stability strategy, and in their current form, they do not.
Secondly, we believe that the current crisis in the Growth and Stability Pact has shown that the Growth and Stability Pact does not work appropriately and needs strengthening, but this has to be combined with sustainable economic growth. When we look into the EU 2020 strategy, we need proposals on the flagships. Only Neelie Kroes has provided, in the digital agenda, the background that we need.
Finally, on the Council, you need to cooperate and come forward with proposals and put the citizens first and it is not ugly or insulting to ask about your neighbour's economy when the economy affects 500 million people and taxpayers.
(FR) Mr President, ladies and gentlemen, first, cleaning up our public finances will require new receipts, as I said last time. I would like to make three points on the tax on financial transactions and the tax on banks. There is no alternative: both of them are necessary because they have different objectives.
The aim of the tax on financial transactions is to supply the public purse and to finance our obligations in terms of development aid. On the other hand, the tax on banks will enable us to create rescue funds.
I would like to say to the Council: stop dithering. I would also ask the Commission to go to Toronto, not saying 'let us study this together', but to go there saying 'we will do it together if possible, but we will only do it if necessary'.
On taxing businesses, we need a strict agenda for establishing the definition of the consolidated base, in order to then be able to implement the harmonisation of rates. Finally, I would remind you that fraud and tax evasion cost us between EUR 200 and EUR 300 billion per year. It is urgent that we recover at least half of this amount, and on this point I would say to the Council and the Commission that this is not the time for studies and excuses, but for action.
My second point concerns the regulation of the financial markets. Members of the Council, you have abused our patience. You will have to explain yourselves to the public and explain how your attitude, which involves defending narrow national interests, really relates to defending the common interest. Obviously, this cannot be shown, and so it is time that you stopped opposing the position held by this Parliament.
My third point concerns the EU 2020 strategy. Mr Barroso, I have had to hear you say the word 'growth' 47 times in your speech. You are a reasonable and rational man. I am waiting for you to demonstrate to me the link between growth and creation of jobs, between growth and increasing social cohesion and reducing poverty, between growth and the rational use of the planet's resources. What these last 20 years have shown is that, if there is a link, it is a negative one. You are therefore making an error in putting growth at the centre of the concerns of the EU 2020 strategy.
We believe that we need to pursue the following objectives: transforming our infrastructures to make them compatible with the limits of our planet, and tackling social cohesion as an objective in itself. Getting 80 million Europeans out of poverty will create lasting, sustainable and high-quality jobs in Europe.
Madam President, in this Chamber, we are always talking about being ambitious, about many things we would like Europe to achieve. I would like to think bigger and I would like our leaders to think bigger when they attend the upcoming European Council and G20 meetings.
The Committee on Economic and Monetary Affairs talks about failure on a global stage and the need to implement European solutions, forgetting that the EU's largest partner, the US, has gone through worse turmoil than we have. They are looking at ever more radical and innovative solutions, some of which in fact we are more or less in line with. With a few adjustments, we could come together with the US and put together resolution mechanisms for a huge proportion of the world's largest banks.
The US Fed and the UK FSA are currently discussing cross-border crisis amendment protocols and resolution mechanisms for the transatlantic financial service providers. These need to be incorporated into this Parliament's legislative reports. The proposals on transparency for derivative instruments are compatible on both sides of the Atlantic, as are capital requirements. Therefore, even bilateral agreements would be beneficial if we fail to persuade all G20 participants to follow. It seems that certain G20 members are already actively pursuing market participants in the hope of exploiting regulatory arbitrage.
We need to encourage other financial market operators to move with us rather than compete on lower regulatory regimes for financial markets. The G20 can and should work, but I encourage our representatives at these meetings to be bold.
(ES) Madam President, my parliamentary group supports the response from workers in Europe, the general strikes in Greece, in Portugal, and the forthcoming strike announced in Spain for 29 September, which coincides with the mobilisation of the European Trade Union Confederation. This is how the workers are responding to this economic model.
Ladies and gentlemen, it is not only the market - the unregulated market - and the Council that are responsible. That is definitely not the case. The main parliamentary groups are also responsible because they signed a consensus: the Brussels consensus, which was an exact copy of the Washington consensus and made us believe that Europe could be built without taking control of the economy, which is still being advocated.
That is the main problem, which puts the European social model, European democracy and European integration at risk if we think about Europe having a high level of social and territorial cohesion. That is the fundamental problem, ladies and gentlemen. It is the main political groups, and I am talking about social democracy, which is still continuing with this discourse of not intervening in the economy.
(IT) Madam President, ladies and gentlemen, while we are discussing these various issues, there is a lively debate under way in the United States on what I consider to be a crucial question, namely, a return to the principles of the Glass-Steagall Act and the separation of ordinary banks from the speculating banks that caused the extremely serious problems for which our economies and peoples are paying a heavy price.
While solutions are being put to us here, 10 days ago, behind closed doors in the secrecy of the Bilderberg Club meetings, a large number of senior bureaucrats and European political leaders came together, probably to lay down instructions for the directives that will subsequently be presented to the European Parliament, which will have no other choice but to consider them.
Moreover, this morning I heard Mr Barroso's appeal to provide aid to our Greek friends. I would not want the aid mainly going to his friend, the shipowner Spiros Latsis. There is a clear conflict of interest here for Mr Barroso, who should account for this.
(DE) Madam President, unfortunately, my painful illness has so far prevented me from speaking out as clearly to our international audience as I have done in the past on other European topics.
I have one minute, Mr Barroso. This is an historic period for you. As far as the financial markets are concerned, you will be measured on whether you succeed in resolving one of the most urgent issues, in other words, introducing regulations which actually close the loopholes. As things currently stand, everything that we hear from the Commission and that has so far been said in Parliament does not preclude that from happening. If none of the necessary improvements are made, you will go down in history as someone who watched the house burning down and made no attempt to find anything to put the fire out or even any new building materials.
My second point concerns capital. If you do not succeed in abolishing this disastrous, devastating system of conduit banks, rather than just keeping it in check, you will be depriving the real economy and billions of people throughout the world not only of their own economic basis for action, but also their confidence in everything which we call democracy. This will mean that China and the totalitarian states, which are making sure that their banks are under control, will suddenly be in a better position than the European Union.
My third point is that, of course, we need a system which keeps systemic risks to a minimum. The 'too big to fail' issue can be resolved with progressive tax regulations which will require a bank simply to close when it gets too big.
(IT) Madam President, ladies and gentlemen, one thing is for sure: no part of this crisis and none of the crises of the last 60 years were down to there being too much Europe. No crisis is down to too much Europe. Even if there is a problem here - and we all agree that there is - it is that we need more Europe, that we have too little Europe. The most obvious contradiction is that on the one hand, the States are asking for the support of our institutions, while on the other, they want to reclaim their sovereignty.
This leads us to the second contradiction. Mr Verhofstadt bitterly criticised the Council in this regard, and said that sovereignty needs to be transferred. We should, however, bear a small detail in mind: it is not the States that transfer sovereignty, but the peoples. Today, if we asked these peoples whether they were prepared to transfer all their sovereignty in economic matters to the European institutions, I am not sure how many of them would reply in the affirmative, since it is also the case that these are the same peoples whose electoral turnout in the European elections is 30%, and who are very mistrustful of our political project.
Therefore, realistically what can we do? Realistically, how can we contribute? I believe that the Commission is on the right path. The Commission should ask the governments to make a joint, but also selective commitment, that is, to earmark a share of their own budgets and the Union's budgets and thus make a tangible contribution towards ensuring that we emerge from the crisis.
(SV) Madam President, Mr Schulz said that what is on the agenda at the meetings ahead of us is actually morality and solidarity. I totally agree with this. The question is: can we rely on those sitting around those meeting tables to actually promote morality and solidarity? I have serious doubts about that. We must not forget how this crisis was triggered. It was the market fundamentalists in the parties on the political right that are in power in many of our Member States and that are strong in this Parliament, the Commission and the Council who advocated an unregulated market. They worshipped it and they defended it.
They are also the ones who have been the poorest at fulfilling the EU's Stability and Growth Pact. They have large deficits and have been lax in keeping their economies in order. Nearly all of the EU's Member States have done this. The largest have been the worst and they also have conservative governments.
Who is paying the price now? It is the workers, the pensioners and the young people who cannot get a job. I am not sure that the result of these meetings, despite all the fine words, will lead to an approach to savings that will not mean that we immediately put ourselves in a situation where the recovery is ruined, but instead will mean that we are wise and think in terms of long-term results and of solidarity and that we also invest in something that will produce sustained growth. I will be watching closely to see if these fine words are actually put into effect.
(FR) Madam President, the next Council will take place at a time of crisis which is worrying and destabilising our fellow citizens. Austerity plans are proliferating in a confused manner in the Member States, and those in charge are losing themselves in vain semantic quarrels.
Well, we really have to get away from all this. We will not re-establish confidence without budgetary and economic coordination at European Union level. This is obvious, and it is urgent. It is therefore down to the Commission to exercise its right of initiative fully. For my part, I would like it to put forward some proposals.
The first is to set up a permanent European monetary fund and a European bond market. The second is the coordination, as you have said, of the Member States' budgets, with two objectives in mind: aiming for balanced public finances, but also creating synergy between the investments necessary for the future. In addition, we need the creation, at European level, of a tax on financial institutions so that the taxpayer does not have to finance the banks any longer, the medium-term harmonisation of our fiscal legislation - particularly legislation that is a burden on companies - and, finally, a more significant European budget with its own resources.
I would like to say a few words on penalties. In my opinion, we should not be talking about adding to them; rather, we should be talking about applying them. Accordingly, I would propose a very simple rule to the Commission: that from now on, it should publish all the written commitments that it receives from those in power. I am sure that this will be a useful way of taking the debate forward, at least in some of the Member States.
(PL) On the order of business for tomorrow's European Council meeting, place has been found once again for a discussion of the Commission's Europe 2020 strategy. The Council will also give consideration to a competing project called 'Europe 2030: Challenges and Opportunities', prepared by the Reflection Group or the 'group of wise men'.
The European Parliament has many times made known its reservations about the objectives and means for realisation of the 2020 strategy. I, personally, have drawn the attention of the Commission to the fact that the programme must not lead to a reduction in the financial resources designated to the new Member States, including Poland. The Europe 2030 document of the 'wise men' has not yet been presented to our Parliament. I think the voice of the Members of the European Parliament should have more significance than the opinion of an informal group, especially in view of the fact that the group remains outside any control and has no democratic mandate.
In light of the great abundance of projects on Europe, such as 2020 and 2030, I propose that our Parliament should not be left out and should develop its own strategy - Europe 2050.
(EL) Madam President, Mr Barroso, Mr López Garrido, I have listened to you yesterday and today babbling on about smart and sustainable development. Mr López, I have listened to you talk about an historic step. I get the impression that you have lost your sense of European social reality or that you are consciously indifferent to it.
In the name of financial discipline and competitiveness, austerity programmes have taken the form of an epidemic, from Ireland, Greece, Italy, Spain and Portugal to Germany; programmes which, in a holy alliance with the International Monetary Fund, are anti-economic, anti-social and anti-growth.
In Greece, this means that the basic pension will drop to EUR 360, redundancies will be triggered and wages in the public and private sectors will fall by 30%. For all these people, Mr Barroso, Mr López, the workers who are losing their rights, the pensioners who are suffering the crisis, the unemployed in Europe who now number 10%, the poor, whom you have forgotten - and in the Year of Combating Poverty no less - historic steps are probably being taken, but they are historic steps backwards.
(EL) Madam President, at the risk of becoming tiresome, I would like, with all due respect, to come back to the proposal I made yesterday about a new economic development initiative, European Mega-Projects, separate from the major trans-European networks and separate from PPP projects. Would you consider the question of issuing eurobonds just to cover major European projects?
We are certain that the global market would respond very well to this initiative. It is a development issue and I would be obliged if you would consider it. I mentioned it yesterday and you reacted negatively, but I believe that it would be constructive to reconsider the matter.
Madam President, the agenda talks of a new strategy for jobs and growth - by which they mean loss of jobs and negative growth! GDP fell by 4% in 2009, and 10% of the workforce - 23 million people - are unemployed. What will be the European Council's remedy? More immigration! Look at the European pact on asylum and immigration, which features on the agenda. If you believe that our problems will pass with the current crisis, think again. As they admit, competition from emerging economies is intensifying.
What will be the European Council's strategy to deal with this? More globalisation, open the door to more goods from the emerging Third World economies, export jobs by off-shore employment. The countries of Europe can only compete with the goods, services and employees of the Third World and emerging economies if our wage rates fall to their level - and do not think innovations in capital and techniques will save us. Our innovations of today will belong to the world the day after tomorrow. Globalisation spells poverty for the nations of Europe.
(NL) Madam President, I should like to compliment the Commission on the proposals it has presented - those of Commissioners Rehn and Barnier - and the direction it has chosen, as the financial markets are still putting the European Union's decisiveness to the test. To the Council, I would say that Parliament will be challenging it to really take the decisions necessary to strengthen European economic governance, as this is something we are concerned about.
Look at the Council's position on European financial supervision. It needs to show much greater willingness to meet Parliament halfway. We are willing to reach compromises. I call on the Council to go to the summit and demand the commitment of the Heads of State or Government. After all, if it does not make a move, we shall lose precious time and may struggle to actually get the supervisory authorities working by 1 January.
In today's vote, Parliament will be showing broad support for two important resolutions. We want to see a key role for the European Commission, more of the Community method and a strengthening of the Stability and Growth Pact, which fortunately the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, too, now means to support; something that is of great importance at this difficult time. I would say to both the Council and the Commission that we also call on you to take the institutional role of this House, our democratic role, more seriously and to also involve it in this process.
(DE) Mr President, Mr López Garrido, ladies and gentlemen, I would like to ask you to pass on a message to the other members of the Council. The time for the policy of excuses is over. It is important that you do not decide tomorrow that Parliament should adopt the supervisory package and the hedge funds package more quickly as part of the regulation of the financial markets, while the Council - and I do not mean you personally, Mr López Garrido, but I want to encourage you to help us - simultaneously puts on the brakes and prevents us from finding solutions.
The trialogue of the Council, the Commission and Parliament is meeting in this House at the same time to discuss the issue of regulating hedge funds. We have proposed appropriate regulations, which prevent the finance industry from gobbling up industrial firms using speculative funds and bringing the real economy to its knees. However, the Council is blocking these regulations. Please tell the Heads of State or Government that the time for the policy of excuses is long gone. It is no longer acceptable for them to give big speeches at home about the regulations that Europe can introduce and then to chicken out when their officials begin working at a European level. The time for this is past and we can no longer afford to behave in this way in the context of the economic crisis.
I would like to ask you the same question, Mr Barroso. It does not matter whether you are mentioning the word 'growth' here for the 49th, 52nd or 64th time. It is much more important for you to explain why it is that, as the Economic and Financial Affairs Council (Ecofin) stated the day before yesterday, the Member States of the European Union will have to make huge cuts amounting to 3.5% of their gross national product, but you are not telling us how you will use this money to prevent a dreadful catastrophe on the labour market. In this situation, we must learn to grow together. However, you need to explain how this will happen. Otherwise, the Europe 2020 strategy will not be worth the paper it is written on. We need real answers instead of fictitious answers and excuses in order to ensure that the institutions which you represent are part of the solution and not part of the problem.
Madam President, at this stage we can agree that the intergovernmental method has shown its limits. We must be more ambitious and courageous and set up real joint economic governance. Economic coordination - in order to achieve an economic pillar alongside a monetary one - and, ultimately, a genuine economic union are important. Nevertheless, this should not mean setting up unnecessary burdens and regulation; but it should entail more competition for organisations and innovation.
Solidarity has to prevail and should not remain a vain word for Member States in difficulties. There is no reason why those who applied austerity plans for years and are doing well should always pay for the mistakes of the others. This is why we have to put in place efficient sanction mechanisms, more scrutiny of national budgets by the EU and tighter rules for the Stability and Growth Pact.
The EU 2020 strategy should mark a turn in EU policy and cannot remain just another target or a future failure. I would like especially to praise Commissioner Kroes, who did an excellent job outlining a coherent strategy for the digital agenda. I believe that the ICT sector contains massive economic potential and gains. At a time when we want to relaunch the EU single market, the ICT could pave the way, provided that we focus on encouraging competition by balanced regulation of the market.
Tomorrow, it will be up to the Member States to face their responsibilities and to take an ambitious stand. To put it succinctly: time is running out.
(PL) Madam President, the free market is something which is of great value. When there are insufficient regulations to guarantee its proper functioning, and there are no institutions which safeguard these regulations, a problem arises and a crisis inevitably follows. This can be seen clearly, today, in Europe. It can also be seen at world level in the banking sector, where just such regulations and a sense of responsibility were missing. For the free market to function well, it is essential to have institutions which safeguard fundamental principles as well as the trust which has to be the key to operating in the world of business and commerce. Without it, unfortunately, the effects will be deplorable.
As for the 2020 strategy, it is worth noting that to date, no analysis has been made of the failure of the Lisbon Strategy, which was adopted with a great fanfare 10 years ago. Now, without reflection, we are adopting a new strategy. This is a mistake. I think such an analysis should be made, so that the 2020 strategy does not see a repeat of the series of unsuccessful experiments seen by the Lisbon Strategy, which many greeted with huge hopes for a great European success. More regulations, more responsibility and the opportunity for trust as part of the operation of the free market - this is what Europe needs today.
(SK) We are debating the way out of the relatively complex economic and financial situation in Europe. We are looking for culprits in the banks and rating agencies. I am not saying that they did not contribute to our current problem, but let us take a look at ourselves - whether we have not contributed to this situation through accepting the long-term deficits of states and their high levels of debt.
Responsible budget management is only the first measure we must put in place. We must also look at the structure of our society. We have a very complex system of public administration in Europe. The business environment is organised in a very complicated way, with many regional variations and cross-border barriers. Entrepreneurship is smothered by a bureaucracy that long ago exceeded the bounds of common sense in terms of its reach and size. We must try to reduce the administrative burden and support creative individuals who want to make a living through business and to bring employment to their fellow citizens. That is the only way out of the current situation in Europe.
(FR) Madam President, Mr Barroso, Minister, there is an important person missing today: Mr Van Rompuy. We are not preparing for a meeting of the Council; we are preparing for a meeting of the European Council. I will never get used to the fact that it is the Council. This is nothing against you, Minister; the fact is that Mr Van Rompuy is really missing out on the opportunity of a political alliance with Parliament, because he is making a minimal contribution in every area.
President of the European Commission, I would like to ask you what makes you say that this EU 2020 strategy will work when the Lisbon Strategy failed. We agree with the ambitions and objectives, but the means are not there. Therefore, we would like to make some proposals to you. We think that the time has come to establish a financial, political and economic alliance with the Member States on functioning and investment.
On functioning, we must have, with the Member States, a policy for coordinating public spending relating to European affairs. On defence - we have 27 armies, but no enemies; on energy and research, we have no consistency; on the internal market, we have 27 national regulators, but no ambition; we have 27 diplomacies and hundreds of buildings abroad; and we have a customs terminal and 27 customs administrations.
On investment, now: the Union is not investing enough. We must draw up a EUR 1 trillion investment plan for high-speed trains, rivers, energy, water, space, education and health. The Member States must increase the capital of the European Investment Bank to EUR 230 billion, and we must take around EUR 30 billion from our budget to allocate to part of the European Union's investment. The time has come to have, with the national parliaments, a European budgetary spring in which we have an economic and financial debate on a continental scale.
(ES) Madam President, this is an important debate preparing for the European Council and participation in the G20 in Toronto, with a very ambitious agenda involving recovering from the crisis, the specific agenda for the G20 on economic governance of globalisation, and the response to the Millennium Development Goals and climate change.
There is only time in a minute and a half for me to focus on one goal, which is the social dimension of the crisis: the impact on employment and the destruction of the millions of jobs following the crisis. These things also require a response.
I therefore join with those who have expressed not so much concern but dismay at the emphasis that has dominated the agenda recently on restoring convergence and stability, neglecting or ignoring the strategy for growth and employment.
Therefore, let the focus be on people; in terms of restoring employment and decent work, fighting poverty, high-quality jobs and restoring a culture of duties and responsibilities. This depends on the Council and the G20 summit and, in particular, on the idea of inclusive growth and green, sustainable growth. This is because it concerns the specification of the proposals aimed at changing our production, consumption and transport patterns in order to 'decarbonise' our economy.
The G20 will undoubtedly discuss budgetary coordination and penalties, but we also cannot lose sight of the fact that the European Union has a message to deliver on fulfilling the Millennium Development Goals, and therefore on the social dimension of globalisation, because this is the first crisis of globalisation and in globalisation.
(PL) Madam President, the meeting of the European Union Council is taking place at a crucial moment and is of fundamental significance. We need profound reform of the system of governance at the level of a Union of 27 Member States, and not only at the level of the 16 members of the euro area. We are united by much more than a common currency. We need to strengthen economic governance in the Union. A key word here is to make economic policy Community-oriented, by which I mean strengthening the role of the European Commission in economic coordination when making ex ante analyses of national budgets and the role of the European Parliament in the area of the democratic control of European economic governance.
We must avoid the division of Europe into an elite club of the euro area and the rest by maintaining the economic integration of the 27 countries. We must not allow ourselves to have a two-speed Europe. The countries which remain outside the euro area but which intend to join it have, for the most part, healthier public finances and greater potential for economic growth. They can make a significant contribution to the economic development of the entire Union. I would like to remind everyone that in the worst days of the crisis, Poland was the only island of prosperity on a red map of Europe - at the time, it was the only country which recorded economic growth.
We should learn from the deficiencies of the current Stability and Growth Pact. The system of sanctions, which amounts only to shaming certain countries, simply does not work. We need a system of sanctions which will be effective and just for all countries, and we also need a strengthening of the preventative action of the pact. The solution is that we have to get out by going on. In the face of the crisis, we need more Europe.
(IT) Madam President, ladies and gentlemen, the crisis is deep and Europeans are asking us for one thing: to put politics back in charge of the economy. This is the responsibility that we must take on by revitalising the Community method, safeguarding our currency and promoting measures to protect our citizens and provide employment. Making the financial markets accountable is a moral, but also a political duty for us, and Europe must speak with one voice at the forthcoming G20 summit.
This is a problem that you, Mr Barroso, must address. Your Commission must endeavour to keep the governments at arm's length and convince them that no one will emerge from the crisis on their own. United, Europe will win, or divided, it will fall. You must be like an orchestra conductor, Mr Barroso, making all the musicians play the same tune.
What should the music score contain though? Firstly, regulation of the financial markets and the rating agencies, economic governance of the euro area, taxation of all financial transactions and investments for growth, and not just budget cuts. A striking example was your Commission's positive opinion, according to the Italian Government, of Italy's financial package, a package that will bring the local authorities to their knees. No one has ever achieved growth on the basis of budget cuts alone and today, what we need is growth.
(PT) Madam President, first of all, along the lines of what Mr Daul and Mr Langen have said, I would like to say that it is essential to have economic governance of the Union, but this economic governance must be centred in the Commission. That is the first point I would like to emphasise. That said, we cannot just focus our debate on immediate issues, as has been the case here all morning; we must also focus on the issues included in the EU 2020 strategy. I would particularly highlight the issue of education and training for younger people, and the issue of innovation, research and development.
That is because those are the key areas that will enable Europe to compete in the global arena. Unfortunately, I have to say that the European model of education has failed, and it has failed because it is now less demanding and less strict than the models found in emerging countries like India, China or Brazil. Therefore, in view of the challenge posed by this idea of innovation, development, research and education, I am also calling for European education systems to be strict and demanding. It is only by being strict and demanding that we will prepare our young people to compete in the global market. We cannot just think about the crisis this year or in the next two or three years. We have to think about the strategy for Europe for the next 10 to 20 years, and that depends on having an education system that is strict and demanding.
(PT) This crisis is the result of too much liberalism and has put an end to the illusion that democracy and the market could solve all the world's problems.
The question that the next Council must answer is this: has the European Union done everything it should have done and at the right time? I hope the Council has the courage to make the decisions that the people expect. Fine words are not enough; we need good decisions. What is the use of talking about supervision, regulation and sustainable growth if we do not get rid of tax havens and the casino economy? Good intentions are not enough; we need results. The EU 2020 strategy will be of little use if there is no real economic governance of the Union. The future of the Union is in our hands. It cannot be dependent on credit ratings issued by agencies that serve the interests of speculators. The Union is an extraordinary instrument, but we have not known how to make proper, thorough use of it.
(EL) Madam President, the dilemma persists. While Europe needs strong governments in order to move forward, economic globalisation needs weak governments in order to get by. The 2020 strategy for employment and growth is certainly one instrument for investment in education, knowledge and excellence and, at the same time, for combating poverty and social exclusion.
None of this is possible unless the Community method is strengthened, and that requires solidarity and coordination between the European institutions, something that has been lacking in recent years. Instead of crises being prevented, they are dealt with after the event, often with little success.
The G20 summit is also important if the Union attends with specific positions on long-term financial supervision both inside and outside the European Union. Economic governance is a political question and, as such, requires a sustained effort over a period of time by numerous responsible parties, even if the results are insignificant.
The question is this: are the European institutions prepared to exercise a long-term policy and to abandon the philosophy of knee-jerk reaction and take a longer-term view? That is the only way to address the problems, bearing in mind that the fifty years of prosperity that we experienced after the war may not return, bearing in mind the competitive stance which countries are already taking, as was said earlier, especially in education and excellence, such as India, Brazil and even China.
(HU) Two years after the outbreak of the crisis, economic growth has started, albeit slowly. The situation continues, however, to be extremely fragile. Dealing with the enormous state budget deficits and indebtedness of Member States demands extremely disciplined budgetary policies and savings everywhere. There is no room for various populist promises. We need to maintain and indeed to reduce the deficit everywhere. It is a great challenge to make sure that the poor and vulnerable do not end up in a hopeless situation as a result of the cutbacks. It is important to guarantee that no other country can follow the example of Greece in the future.
It is good that Mr José Manuel Barroso and Mr Olli Rehn warned those who, by falsifying the data on the actual situation, envisioned a Greek bankruptcy and played with fire. This is why it is crucial for Member States' draft budgets to be submitted in advance to the Commission for review. It is regrettable that the United Kingdom is not a party to this. Furthermore, significant steps are needed to bring about a true economic union, as well. This requires, on the one hand, a much more effective harmonisation of the economic policies of Member States. Only Community solutions can lead the European Union out of the crisis; national egoism and introversion only aggravate the problems.
(DE) Madam President, many of the previous speakers have dealt with the issue of the financial and deficit crisis. I would like to talk about the Council's conclusions on the European Pact on Immigration and Asylum. Mrs Reding and Mrs Malmström have proposed a broad package of measures in this area which deserves our support. The objectives of this package are to allow immigration, but in such a way that the people who come here have the chance to work and do not take jobs away from the people who already live here, to offer asylum to the people who really need it quickly and without red tape and to put firm measures in place to prevent illegal immigration and abuses of the asylum system. It is clear from these objectives that we need a coordinated European labour migration policy which gives the Member States the right of codecision on the basis of their social and integrative capacity. We need a European asylum package that brings together the asylum legislation of the countries and improves the quality and efficiency of the process. We need more effective protection for our external borders, accompanied by a stronger role for the European Agency for the Management of Operational Cooperation at the External Borders (Frontex) and the visa information system. We need a functioning repatriation policy which allows for the readmission agreements to be applied and we need visa facilitation, but only once the objectives have been laid down. This applies to Bosnia and Herzegovina and Albania, as well as to Russia and Turkey.
Madam President, can I just say in relation to migration flows that you will never solve the problem of migration flows or have a strong enough border unless you deal with the causes why people feel they have no option but to leave the countries in which they live, often in the most appalling circumstances. That is why at the G20, there must be absolute determination to address the issue of poverty, torture and the denial of basic rights, such as the right to food, the right to water, the right to education and the right to sanitation.
Yesterday in this House, we passed, by a considerable majority, my report on the Millennium Development Goals and the mid-term review. What is clear is that the G20 must maintain their commitments on financing the 0.7% which has been agreed. Now is not the time to back away. There needs to be an international financial tax to bring additionality to deal with the whole issue of mitigating the effects of climate change, which have enormous impacts on migratory flows, on food security issues. So there must be agreement among the G20. Failure to agree means that we will lose our moral and legal authority.
(LV) Madam President, we know that in times of crisis, various solutions are both possible and necessary at the family level. Those families, for example, whose income has fallen below their expenditure, that is, rather, whose income is falling below their expenditure, must reduce their expenditure. For those families, however, whose income has not fallen, it is probably unnecessary to reduce expenditure. The same applies to the Member States too. In times of crisis, there is no one solution that fits all. It is essential, for example, for those countries that have been hardest hit by the crisis, such as the Baltic States, Greece, Portugal, Spain and Ireland, to cut back their budget expenditure. It is quite possible, however, that in the case of other Member States, such as Germany and Poland, which have not been so hard hit by the crisis, this is not the correct solution, and that they should rather concentrate on growth, for we also need growth in Europe. In order to achieve different solutions in different countries in Europe, we need a single central coordinator. Quite naturally, that coordinator is the European Commission. We do not need a new, superfluous bureaucracy, we must avoid mutual competition between Member States, and we have to reinforce existing structures. Let us increase the Commission's powers, so that it can act as this economic coordinator on behalf of all of us. Thank you.
(ES) Madam President, I am going to keep to my time limit and be very specific. I am going to tell the Council and the Commission exactly what they need to do in a week's time if they want an agreement on the financial package.
The major premise is that the future is looking brighter than it was a while ago, but there are still some clouds on the horizon. According to the International Monetary Fund, USD 800 billion are owed in losses not disclosed by the banks, and the international bank has lent USD 2.2 billion to southern economies that are at risk.
The reform of the financial markets needs to happen now, because what is important is not that there might be a crisis - which there might be - but that we have put the measures in place to navigate it.
The second premise is that there are significant disagreements between the Council and Parliament with regard to the European supervision package. Parliament wants the entities that could cause the system to collapse and endanger the real economy to be supervised more strictly by a genuinely European authority. That is economic governance.
We also want mechanisms to be established now to remodel the entities that could cause the whole system to collapse. This is not about rescuing them, but about remodelling them and, if necessary, liquidating them without spreading the infection or rescuing them as a result, as it is always the same people who pay for this.
Thirdly, the 'polluter pays' principle requires the sector to establish a fund to pay the costs of the crisis. The Council has a week to do what the Larosière report said and to reach an agreement in Parliament; if not, the rotating Presidency of the Council will be entirely responsible.
Madam President, I would like to make three points. Firstly, the great majority of this Parliament and the Commission are united in stressing the enforcement of the Community method. I support this approach, but we should be aware that it is the Commission that has to perform economic governance, not necessarily the Council. Before starting new institutions, we need first to strengthen the existing ones. The Commission needs to have a stronger mandate to efficiently coordinate fiscal consolidation, with the authority to issue warnings to those who violate the rules.
Secondly, the crisis provides also for opportunities, for example, completion of the internal common market. I shall stress especially the European Digital Agenda, which is an important part of the Europe 2020 strategy. It should become an instrument to boost an efficiently functioning, common digital market for products and services, reducing horizontal obstacles of bureaucracy and communication.
Thirdly, the eurozone. A credible and stable euro is a core not only of the eurozone of 16; it is a core of the Union as a whole. The present crisis should not lead to splitting Europe into two separate spheres but, on the contrary, should consolidate it around common economic and spiritual values. Estonia's joining the eurozone at a time of turmoil is a demonstration of confidence in the euro's future. This is the time to ask, 'What can we do to strengthen Europe?' not 'What can Europe do for us?' Estonia will join the euro club with full awareness that it will take co-responsibility for its cohesion and will make our proportional contribution to the fund on financial stabilisation.
(HU) In addition to the question of international financial regulation, the agenda of the G20 summit will also include global climate change and, as a related matter, the carbon tax as well. The European Commission is itself devoting increasing attention to introducing this tax in the European Union, and the accident at the BP drilling rig is giving even greater impetus to the debates on the subject. It is therefore worth formulating a few basic principles. First, as regards carbon tax, we must not forget that there are already market-based climate protection tools in place, one of which is the EU's emissions trading system. The introduction of any type of tax on emissions can be considered only in those sectors that do not yet participate in the ETS systems that cover an increasing range of sectors. We must avoid imposing multiple, repeated taxation. Secondly, the carbon tax cannot be a purely income-generating tool intended to help governments reduce their budget deficits. Its introduction can only be supported if it is accompanied by significant environmental advantages, and if it does not place too great a burden on the population or on European industry. Thirdly and finally, the primary condition for introducing a carbon tax at Community level is that other developed industrial nations should act likewise. It is precisely for this reason that, like in the case of global financial regulation, the basic legal framework must be laid down in this respect, as well. The G20 summit may provide the appropriate opportunity to do so.
(DE) Madam President, Mr Barroso, Mr López Garrido, ladies and gentlemen, firstly, I would like to ask you to make a clear commitment to Europe as a community at the summit and to reject the proposals for a new intergovernmentalism, which come, in particular, from Germany and France. Secondly, I would like to call on the Commission to play a credible role in leading the debate on the creation of an economic, employment and social union. If we do not aim to establish a United States of Europe in political terms, we will fall behind the global competition. The fragmentation of the continent, the demographic changes and the lack of economic and socio-political expertise in the EU represent our greatest weaknesses when it comes to combating this crisis. My third point concerns the Council once again. The Europe 2020 strategy is not complete. You must call on the Commission to combine the exit strategy, the strategy for growth and jobs and the Monti package and to present us with a project for growth and employment.
(DE) Madam President, of course we need economic governance and, of course, the Member States must consolidate and restructure their budgets. However, what we are now seeing is a radical reduction in the social budget. Unemployment and poverty are increasing and people do not understand why banks and companies are receiving support while the politicians simply pay lip service to combating poverty and unemployment and put in place objectives that cannot be monitored.
This is why the Europe 2020 strategy and the integrated guidelines are so important. We want to continue striving for the goal of full employment and we want proper work, not vulnerable jobs. When it comes to combating poverty, our goals really must be more ambitious. This is why we are calling on the Council to take up the Commission's proposal to reduce poverty in Europe by 25%. The European Parliament has specific objectives and it is important for Parliament to be taken seriously.
Madam President, at tomorrow's meeting of the Council, I would urge the European leaders to agree to commence accession negotiations with Iceland. I am hopeful of a positive outcome and that Member States will not allow the Icesave issue to delay the beginning of the process. In July 2009, Iceland presented its application. In February 2010, the Commission responded by giving a favourable opinion. As a result of its EEA membership, Iceland has already completed 22 of the 35 accession chapters of negotiations. The remaining issues and chapters to be concluded relate to agriculture, fish, structural funds, external relations, regional policy and budgetary matters.
Should the EU leaders provide the green light tomorrow, I know that the negotiations will be tough. However, I am confident that the other 13 chapters will be dealt with in a positive manner by both sides. I would again urge the European Council tomorrow to give approval to proceed with negotiations.
(DE) Madam President, the citizens of Europe expect the EU to have a strong international presence at the summit in Toronto and to come up with clear results, such as restrictions on derivative products and hedge funds, a bank levy for large banks based on the balance sheet total, for example, and clear limits on the exorbitant bonuses paid to managers. We must keep speculation with other people's capital to a minimum and we must focus on the rating agencies. We need a neutral, independent control mechanism. In addition, the issue of liability in the case of false valuations must be clarified. Canada, Japan and Brazil have already spoken out openly against a bank levy. That is not surprising, because their banks did not need to be rescued with packages costing billions.
It is also important to me to make clear to you how short-sighted this approach is. We will not be able to get away without regulating the financial markets. Those people who have profited for years from risky speculation must be reminded of their obligations. We cannot simply ask citizens to take responsibility for the negative consequences of these people's actions.
(PL) Mr Barroso, it seems to me that all Member States should be included in this process of combating the crisis, and the Community method, which we talk so much about, is of value here, and we should not be establishing new entities or new institutions.
The European Commission has a full mandate to become the authority which will coordinate policy for combating the crisis. At the same time, we should also point out that this enhanced method of coordination ought also to bear fruit in the form of solutions which do not bring in too much legislation. Yesterday, we had such an example, when we wanted to include businesspeople in the same system as the employees of transport firms. Such solutions do not help consolidate emergence from the crisis.
I also want to draw attention to subsidiarity and inclusion of the national parliaments of Member States in the debate, so that they will feel jointly responsible for the process of bringing the entire European Union out of the crisis.
(SK) Much has already been said in the debate today, so I will try to restrict myself to just a few issues, as I only have one minute.
We all agree with regulations, we all agree that it is our duty to adopt proposals which should limit financial speculation and submit the financial sector to greater overall control. It is also true, however, that, prior to the preparation of the last G20 summit, we spoke very clearly here about how we would combat tax havens, or countries offering tax havens. Nothing has been done in this area.
I would also like to mention another issue, which is the International Monetary Fund. We want to give the IMF enormous scope of operations, and we want to give it powers, as if we have forgotten that this institution, despite its huge resources, failed to foresee the crisis which engulfed the European Union, and failed to defend our economies from the crisis, and yet today, we want to give it an even wider scope of operations.
I would finally like to talk about the fact that we must strengthen cooperation in Parliament and in the institutions, we must harmonise tax policies and we must harmonise social policies. Without this, Europe will not get out of the crisis.
(FR) Madam President, Europe has often made progress as a result of the crises that have confronted it, and this is what has been happening very recently. That said, even if Europe was able to react - a little late, it is true - it is no less true that the sovereign debt crisis has brutally revealed the fact that we lack real economic coordination at European level, as well as revealing the price that we are paying for the absence of real economic and budgetary coordination in Europe.
The debate on the need for such coordination of our economic and budgetary policies, long before any draft national budgets are drawn up in the Member States, must therefore take place, in my opinion, within the economic and monetary union - not exclusively, of course, but in the first instance.
Economic and monetary union - that is, the fact that we have a common currency - confers on us, of course, an increased responsibility and solidarity. So no, there will be no two-speed Europe or two-tier Europe, but we must unquestionably strengthen economic and monetary union.
(RO) The European Council meeting scheduled for this month also intends to discuss the topic of Member States' national objectives and their consistency with the EU 2020 objectives. The methods and directions which will be followed by states certainly play a crucial role in relation to the objectives, while the regions will have new challenges to deal with. This is why I believe that the cohesion policy must continue to receive the Council's support as a main instrument for promoting economic growth. I also put forward this idea as part of the report I initiated in the Committee on Regional Development.
I reassert my belief that the cohesion policy is the main pillar of future development, generating economic growth and employment. In specific terms, this would involve providing support tailored, through projects, to the specific nature of each region, in accordance with their development guidelines. Europe 2020 must be a Europe of efficient partnerships for generating economic growth and jobs.
(LT) I welcome the European Commission's efforts to establish an instrument to stabilise Europe's financial situation, which would help both countries within and outside the euro area to overcome financial difficulties and also aims to reform the system of economic management. Practice has shown that monetary union alone does not ensure the economic stability of the Community. In order to achieve that, we must urgently combine the economic potential of all 27 EU Member States and better coordinate their policy in the area of the economy. Through coordination, we will also create a more effective supervision mechanism. We, as the European Union, are losing and clearly will continue to lose out to the competition by allowing various foreign rating agencies and international funds to evaluate us and take decisions on the financial state of our EU Member States.
The point has been made several times that Europe requires its own credit rating agency and this can begin to become a reality and I am pleased that JC Juncker, Head of the Eurogroup, is already talking about the need for such an agency. The European Union is also able to have its own fund through which we could establish a European market supervision system.
(IT) Madam President, ladies and gentlemen, the worsening of the budget situation of the majority of the Member States is plain for all to see, as is the rise in unemployment within the European Union.
Indicators are pointing to a level of alarm that could result in social alarm. In April 2010, statistics indicated that there were 46.5 million unemployed in the 24 most industrialised Western countries, that is, 3 300 000 more than in the same period last year. This situation is particularly tragic and we therefore need cohesion and unity.
The Commission's proposals appear to be heading in the right direction. We have to take a Union-wide approach. There needs to be a shared road map setting out a constructive, long-term vision. At the same time, we need to coordinate Member States' policies on budget laws in order to protect families, protect individuals and, in essence, protect the social cohesion of the individual Member States.
Madam President, creating jobs and growth is a noble aim. The question is how we achieve them. I fail to see how we can achieve them by cutting spending quickly and deeply. Unfortunately, it seems that many Member States, through political dogma, are intent on doing this.
In the UK, despite lower debt and growth forecasts, the government is relishing the prospect of cuts in public spending and public services. Instead, we should be planning for the future and planning for growth. The EU should do likewise.
We need to ensure we have strong policies and adequate funding for research and development, for education and training and, of course, for cohesion policy and structural funds, which is so important to many regions right across the EU. I would hope the Council recognises this and puts in place those policies and prepares for recovery and growth.
(IT) Madam President, ladies and gentlemen, I was only too happy to follow this debate this morning.
The crisis is pushing us towards decisions which, perhaps, seemed impossible in the past. I wanted, however, to put a question to Mr Barroso who spoke of growth, growth and more growth, and, of course, also to Mr López Garrido: regarding resources - leaving aside their programming and rationalisation, and the introduction of public-private partnerships as a financial method and means of support - do you plan to establish a European development fund, financed perhaps by a European bond market, to provide effective, concrete opportunities for growth? Or will we be staying within the normal, traditional budget, given that today, it is impossible for the States to provide a single euro more than what they are already spending on themselves?
Madam President, I thank Mr Barroso for his recognition and encouragement of the Spanish Presidency of the Council. I thank him very much for his kind words. I really must say - and I am not just saying this to return his praise - that the way that the Commission has worked has been extraordinarily significant, efficient, and in very close cooperation with the Spanish Presidency. I would like to thank the Commission for this in the most formal place that I could do so: in the plenary sitting of the European Parliament.
I think that tomorrow the European Council will discuss the problem that is most important to Europe: this extremely deep crisis and how to get out of it. Above all, there is going to be a discussion that must focus on the public, who are the ones who are really suffering as a result of this crisis. It must focus on the unemployed, on families and on the people affected by this recession, by this decline in economic activity, by the difficult situation in the public treasuries and public accounts: by all the consequences of this crisis.
However, the EU's reaction to this situation has not been to shrink back or retreat, but to emphatically set out the objectives for the future. This is what is in the annex to the Council conclusions. The European Union wants to have an active population of 75% in the next decade and it wants investment of 3% of gross national product in research and development, thus influencing the competitiveness of our economy.
It wants the European Union to maintain its leadership in terms of the famous 20-20-20 targets for combating climate change; it wants no more than 10% of pupils to leave school early in the European Union; it wants more than 40% higher education in the European Union; it wants 20 million people to come out of poverty in the next few years.
I think that these are very important, very clear and very real objectives that are clearly aimed at the public. What the public want right now is to see that the EU institutions are united. What they want is for all of our European institutions to work on those objectives and the policies needed to achieve them. They want the institutions to do this in partnership and in synergy and therefore they want cooperation. This is surely the most notable aspect of the European Union: that its institutions function positively, not to cancel each other out but to increase and strengthen the actions of each institution.
I must say that the Commission has never had such a strong presence in terms of putting forward initiatives in response to the crisis. The importance of the Commission's role has been mentioned here repeatedly, and Parliament is very sensitive to that role as the Commission expresses the general European interest. However, there have never been so many initiatives from the Commission that are so well respected and so positively viewed by the Member States. Commissioner Rehn, who has played a leading role in some of those initiatives, is here with us today.
Mr Verhofstadt was talking about the External Action Service. We are about to reach an agreement on this between Parliament, the Commission, the High Representative and the Council. He was also talking about the financial supervision package. I would especially like to refer to two speeches, by Mr Bullmann and Mr García-Margallo y Marfil, which were positive and constructive, for which I thank them. I hope that in the week referred to by Mr García-Margallo y Marfil, there can be an agreement on the financial supervision package, which is absolutely essential. Both parties do, of course, need to get moving on this: both Parliament and the Council. We are naturally going in that direction, because both parties have already started to move. I believe that we can conclude this agreement. It is essential that we secure this agreement.
As I said, the Commission, and also Parliament, have never played such an important role. I must say that the motion for a resolution that is going to be voted on immediately after this debate, signed by various parliamentary groups and the vast majority of Members, has the Council's full support. We agree with this motion for a resolution. We are heading in the same direction as Parliament in terms of combating the crisis.
Parliament is also in agreement with the 2020 strategy, which is an essential and central element of the motion for a resolution. The core elements of the strategy are probably modernisation and competitiveness measures to be taken by the European Union as objectives for the EU and its Member States. It is a binding strategy, which makes it different from the previous one.
Some of you have also mentioned this aspect. It is going to be a binding strategy, and the Commission will play a leading role in requiring that the objectives in the 2020 strategy be binding. This is also part of what we call 'governance'.
I would like to mention the importance of the aspects of the 2020 strategy in terms of the technological modernisation of the European Union, in terms of the social impact of the measures being adopted in economic policy and in terms of the green economy. This is a new strategy for the future, and it is supported by the binding nature of its objectives. I think that this is a fundamental change, which features both in the conclusions for the Council meeting tomorrow and in the motion for a European Parliament resolution.
I do not think that the positions of the Commission, Parliament and also of the Member States have ever been so aligned, which is what the public wants. The EU Member States, represented in the European Council and in the Council, are, of course, a European institution: another of the EU's institutions along with Parliament and the Commission. Those Member States are currently clearly in favour of economic union and of taking a step from merely monetary union towards economic union and economic governance.
If we look at what has happened in recent months, for example, when help was given to a country like Greece, it was the Member States who took that step. I have said before in this House that perhaps it happened too slowly, but that step was taken and very significant aid was given to Greece. An EU financial stability mechanism was also adopted, which was also extremely important and was absolutely unimaginable a few weeks ago, and it was produced and established by the Member States of the Union.
If we look at the conclusions - for example, paragraph 15 of the draft conclusions that we will be examining in the General Affairs Council on Monday, and which will be discussed tomorrow - we can see that the European Council is making an outstanding commitment to the regulation of financial services. It says that the European Council calls on the Council and the European Parliament to rapidly adopt financial supervision measures. It also says that the European Council calls for legislative proposals to be drawn up, which will come from the European Commission, on 'alternative investment funds', which are hedge funds. It also asks for close examination of the Commission's proposal for the supervision of credit rating agencies and asks the Commission - showing constant confidence in the Commission - for proposals on what are known as 'derivatives markets'; in other words, what has been described as 'short selling' on the stock markets. These proposals go hand in hand with another proposal in this paragraph that talks about the need to establish a tax on financial institutions: not only banks but financial institutions. Once again, I will say that all this was absolutely unimaginable not long ago and it is in a proposal that is going to a European Council resolution tomorrow.
The same of course applies to the 2020 strategy, which will be part of the resolution tomorrow that I hope will launch this strategy on behalf of the European Council. It states that all the EU instruments, including the European funds, the Structural Funds and all the policies, must serve the strategy and the structural reforms that the European Council is going to ask for tomorrow, when it talks about the economic governance of the EU.
That used to be a bad word, a taboo: it used to be heresy to talk about the economic governance of the Union. Now, that is no longer the case. A text such as the European Council conclusions is talking about the economic governance of the Union. Very important steps are being taken by the Member States along with Parliament and the Commission.
The message coming from the European Council tomorrow should therefore be that economic policy in Europe is being led by the European Union, which has been the objective of the Spanish Presidency of the Council since its term began.
The European Union therefore wants coordination of economic policies. It is not led by the markets but by the European Union, and that is the proposal. That is the firm, loud and clear message that should come from the European Council tomorrow.
This is my last intervention from this seat for this past semester in office, and I would like to express my thanks to you, to this democratic House.
For me, it has been an honour to represent the Council here in this European Parliament; to discuss with you, to share ideas, to share thoughts, to share opinions and perspectives. I have learned much this last semester and one of those lessons which I have learned is that this House, this Parliament, represents the values of Europe: freedom, tolerance and solidarity. These values are our real shield, our real protection, our real weapon of mass construction. For me, it has been a real pleasure, an honour to be here during this last six months representing the Council and representing the values of Europe.
(Applause)
Thank you Mr López Garrido. Indeed, it is we who would like to thank you very warmly.
Member of the Commission. - Madam President, let me thank you first of all for a very substantive and responsible debate and for your draft resolutions on Europe 2020 and economic governance. I also want to thank you for your support for the work the Commission has been doing, especially in the fields of financial market reform and the reinforcement of economic governance.
I would also like to thank Diego López Garrido and his team and the Spanish Presidency for their excellent cooperation and extraordinary performance during these very difficult times in Europe with the most severe financial crisis and economic recession for ages. It has been a great pleasure to work with you and I highly appreciate that. Of course, I want to wish the best of success for Spain today. I could wish some success for Switzerland as well but only once they have joined the European Union!
Tomorrow's European Council will take place in a rather dualistic economic situation. On the one hand, economic recovery is in progress and is increasingly gaining momentum, even though it is still gradual and fragile. On the other hand, the turmoil in the sovereign debt markets has cast a serious shadow over financial stability in Europe, which could, at worst, derail the still nascent recovery of the real economy.
The European Union has taken coordinated and determined action to prevent a financial meltdown, but we are certainly not yet out of troubled waters. We must stabilise and reform our economies to pursue sustainable growth and create the jobs Europe badly needs. That is what our citizens expect from their leaders. The European Council must show the way and take bold decisions to this effect tomorrow.
In that context, it is particularly essential to reinforce economic governance in Europe. We need to upgrade preventive budgetary surveillance to avoid future crises, we need to address macro-economic imbalances to go to the root of the problems and we need to construct a permanent mechanism for crisis management. All in all, it is high time to feel at ease with life in the EMU and to create a genuine economic union to accompany the monetary union that already exists.
The European Council made a very important decision when it asked President Herman Van Rompuy, in conjunction with the Commission, to set up the task force to suggest ways and means to enhance economic governance. Tomorrow, President Van Rompuy will give a progress report on the work of the task force and the first set of orientations. The Commission's communication of 12 May has provided a solid foundation for the work of the task force. There is broad support for our initiatives and we shall follow them up shortly with concrete reform proposals.
We must now seize the moment to complete the construction of the economic and monetary union. I count on your support in this regard. I count on your support for our proposals and for the Community method, which we have to maintain and further reinforce in this context. Let us keep up the momentum, get results and have the new system functional already by the beginning of next year.
Concerning the Toronto Summit, the overarching theme should be to strive for unity, redress the problems we are facing, reinforce confidence in the global economy and safeguard economic recovery. I took part in the preparatory meeting of finance ministers and central bank governors in Busan, Korea, two weeks ago, and I shall also accompany President Barroso to the Toronto Summit.
There will be three priority issues in Toronto. Quite briefly on this, the first is fiscal consolidation. There was an important change of tone in Busan in the meeting of the finance ministers and governors. They agreed that the advanced countries, especially the most vulnerable ones, need to accelerate fiscal consolidation. From the EU side, we made it clear that, given the debt levels around the industrial world - in the US and Japan they are higher than in Europe, for the moment - the fiscal problem is a global problem and not one limited to the EU only, and this problem needs to be addressed as such.
Europe's strategy of coordinated and differentiated fiscal exit was recognised, and indeed endorsed, by our G20 partners and the G20 Ministers therefore agreed on the need for differentiation very much in line with the European Union approach.
Secondly, the G20 must also aim at rebalancing global demand. This will put the world economy on a more sustainable and higher growth path as we come out of the crisis and for that, it is essential that we tackle global imbalances, especially between the US and China.
The third major issue is, of course, financial market reform. There has to be a real step forward at the Toronto Summit, given its importance for global stability and also for the credibility of the G20. Therefore, the G20 in Toronto should carry through the rules agreed on improving bank capital, taking action on non-cooperative jurisdictions, and reforming the derivatives markets.
In particular, we need a strong message from Toronto on bank levies and the G20 needs to show that it is coordinating and delivering on this. No consensus was reached in Busan, Korea, on the idea of such a levy on financial institutions to foster financial stability and strengthen the resolution framework but, on the other hand, there was agreement on developing a common set of principles on burden sharing.
It is indeed essential that the public sector should not bear the cost of the financial sector's failures, and the principles should also reflect the possible costs of resolution and incentivise appropriate behaviour.
The finance ministers also agreed that further progress on the financial repair of the banking and financial sector is critical for global recovery. These discussions will continue in Toronto, and I can say from the point of view of the European Commission that we are in favour of broad transparency over the bank stress tests, which are essential to restoring and reinforcing confidence in the European economy.
In conclusion, for both the European Council and the G20, it is now high time for delivery on a smart strategy over fiscal exit, growth enhancing, balancing and reforms, financial market reforms and reinforcing economic governance. It is essential that the European Council and the G20 now rise to the occasion and concretely deliver at this critical moment for the European economy as well as for the global economy.
I have received eight motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The joint debate is closed.
The vote will take place on Wednesday, 16 June 2010.
Written statements (Rule 149)
Faced by the deepening economic and social crisis - a bitter reproach hanging over the EU and the economic and social policies that it has been pursuing - the Commission and the European Council are showing signs of unprecedented shamelessness. In fact, the declared objectives of 'recovering from the crisis', 'growth', 'social cohesion' and 'economic cohesion', which have been repeatedly stated and are unquestionably necessary, clearly contradict the imposition of the irrational criteria of the so-called Stability and Growth Pact, as well as what is termed 'expenditure-focused' fiscal consolidation, done at any cost and without taking the specific nature of individual Member States into consideration, especially those with weaker and more dependent economies.
We are well aware of the meaning and implications of this approach: greater pressure on the job market, on the labour force - in the sense of devaluing it and intensifying exploitation - and on the social protection, health and education systems. In short, it aims to dismantle the social functions of governments. The severity of these approaches, handing workers and ordinary people the bill for a crisis that was not of their making, contrasts with the indulgent attitude towards financial capital, since little more than vague, non-specific intentions have been announced, and even then they are utterly inadequate and no one knows when they will be put into practice ...
in writing. - Before the final adoption of the EU 2020 strategy, the European Council should strengthen the structure of the EU 2020 and define a clear set of political priorities, realistic targets and deadlines that ensure the achievement of a green, knowledge-based, and social market economy in Europe by 2020. The new strategy should be a reflection of the current economic situation, a reproduction of the lessons learned from the Lisbon Strategy, and seeking to achieve sustainable growth and prosperity for all European citizens. One of the main flagship initiatives of the EU 2020 strategy should be the Single European market, with the challenges of social justice, economic growth and a focus on benefits to citizens, consumer protection and SMEs. The Single market should be the main catalyst in the economic recovery and, at the same time, would have to be accepted by citizens as championing their interests, by consumers as protecting their rights and by SMEs as giving them the right incentives. We need a new holistic and common approach, one which fully integrates citizens' and consumers' concerns, by giving them the opportunity to maximise their potential and to make full use of the benefits of a sustainable European Union.
Although the debate focused on the EU 2020 strategy and economic governance, the European Council will also most likely discuss Iceland's application to join the EU. Bearing in mind the Commission's view on Iceland's EU accession (of 24 February 2010), as well as the report which I am drafting at the moment and which is being discussed in the Committee on Foreign Affairs, I am confident that in its meeting on 17 June, the European Council will recommend initiating accession negotiations with Iceland. I also hope that Iceland will round off the significant progress which it has already made and will adopt the acquis communautaire, making it a new member of the European family.
The European Council is again going to discuss the strategy for growth and jobs and the fight against the crisis - the EU 2020 strategy. These matters need to be discussed together, because they are related to each other in the short, medium and long term. It is a good idea to point out some of the causes of the difficult situation which has arisen, and present proposals for corrective measures. We did not adhere to the Stability and Growth Pact. The question arises as to where the institutions were - where were the people who were responsible for supervision and monitoring? The European Union does not have a truly common market - the countries of the monetary union are highly diversified, they do not have a uniform financial policy, and economic union is in its infancy. The EU has to be more resolute in regulating the market, including the banking and financial markets. The help which was given to financial institutions and banks must be directed to and used for development purposes. The EU budget should be based on many and varied sources, including a financial transaction tax. The EU's competitiveness in relation to third countries should be based on the standards which are in force in Europe. A European Union mechanism for economic governance in relation to the 27 Member States should be developed and put into effect by the Commission, in accordance with principles established by the Council and Parliament. The activity of the Union should be extended by measures to ensure adequate consistency and complementarity between national budgets and the EU budget. In relation to the countries of the euro area, the ECB must strengthen common monetary policy. In addition, it is necessary to work with national governments on certain common measures in the area of fiscal policy.
The EU is faced with the effects of the economic and financial crisis, along with the social impact of the rise in unemployment, climate change and demographic challenges. The demographic challenges and impact of the economic and financial crisis are jeopardising the sustainability of pension systems, thereby increasing the risk of poverty, especially for the elderly and young people. The EU 2020 strategy should have reflected the EU's political vision up to 2020 for generating sustainable economic development, jobs and a decent living for Europe's citizens. This strategy will form the basis both for the mid-term review of the 2007-2013 Multiannual Financial Framework and for the future 2014-2020 financial perspective. The EU needs to invest in the sustainable development of the intermodal trans-European transport system, in the European energy infrastructure, in energy efficiency and agriculture. The EU 2020 strategy should be based on the outcome of public consultations and debates on the future cohesion policy, the future common agricultural policy, the future common policy for transport and energy, the future industrial policy and on the future research and innovation policy. I call on the European Council to initiate consultations with the European Parliament, national parliaments, local authorities, social partners and NGOs prior to adopting the EU 2020 strategy. This is the only way to ensure that this EU 2020 strategy becomes more than just a piece of paper.
in writing. - The EU today is facing a crucial challenge: it has to make the choice between the approach based on the national interest, strongly promoted by some of the Member States, and the common aspiration that the EU should remain a major global player. The upcoming G20 summit should trigger a moment of reflection: if we want a stronger post-crisis EU, we must be aware of the fact that even the biggest European states will soon stand small in front of the BRICs or the US in the global challenge,
The answer should be based on the common European approach and more economic coordination, rather than on the intergovernmental approach which has a strong tendency towards national interests and favours exceptions. We will not be able to have a stronger EU if new dividing lines are drawn among the Member States and the new economic governance focuses only on the eurozone, removing the fundamental principle of European solidarity.
I think that planning a successful European core while excluding those who are not in the euro club is quite immoral. The eurozone cannot be successful without the success of the whole EU. Any other approach is shaking the very foundations of the European architecture.